Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Klein on 3/23/2021.
The application has been amended as follows: 

Claim 47 is canceled.

Claim 40 line 9, after “bodies;” insert --wherein the sealed hollow body defines a cavity comprising a continuous and uninterrupted volume of space between a top surface of the beverage preparation ingredient and the top end of the sealed hollow body;--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 34-41, 43-46, 48-50 and 52-53 are allowed.
The product of independent claims 34, 40, and 52 define over the prior art of record because the prior art does not teach, suggest, or render obvious a sealed beverage preparation capsule as recited for said claims.
Yoakim et al. (US 2010/0239733 A1) is the closest prior art of record. The reference teaches a hollow body 2 comprising a cup-shaped base portion having a wall 3 and a continuous sidewall 4 extending from the wall to a flange 5 forming cavity 8, an insert 9 at the end of the capsule opposite the wall 3, an external membrane having a gastight layer covering insert 9, where beverage ingredients are placed inside cavity 8 of the body above insert 9 and covers an entirety of the upper surface of the insert 9 (figure 2; paragraphs 78-79 and 84). The insert 9 forms a filtering structure made from an open cell structure of materials and has a thickness of 0.5-5 mm (paragraphs 82-83), and is connected to the body interior by adhesive (paragraph 79).
However, the reference does not teach, suggest, or render obvious the filter material located in the hollow body in abutment with the upper surface of the bottom wall of the base portion by at least one of an adhesive or retaining bead, substantially all of the upper surface of the bottom wall of the base portion being in contact with the layer of filter material, the beverage preparation ingredient having a top surface that faces the top cover sheet, and the cavity comprising a continuous and uninterrupted volume of space between the top surface of the beverage preparation ingredient and top cover sheet. As Yoakim et al. does not teach or suggest these features, modification of the capsule of Yoakim et al. would require piecemeal construction and hindsight reasoning.
Battelle Memorial Institute (GB 1,402,722) teaches a container having a shape of a truncated cone (cup-shaped) and hermetically sealed by cover 2 (page 2 lines 16-18 and 42-44), thus construed to be a sealed beverage capsule, comprising a sealed hollow body having a top and a bottom (figure 1), wherein said body comprises a cup-shaped base portion 1 with bottom 1a, a top cover sheet 2 sealed across the flanged top of the base portion 1 (page 2 lines 32- 35), and a sidewall extending from the bottom wall to a flanged top (figure 1), the upper surface of the bottom wall and an inner surface of the sidewall collectively defining a cavity c1/c2 of said body having an open top end (figure 1), a beverage preparation ingredient 5 inside said body (page 2 lines 27-28), a layer of filter material 4 that is 5 mm thick located inside said body and abutting an upper surface of bottom wall 1a of said body (figure 1; page 3 lines 3-10).
However, a critical and inventive feature of the reference is a quantity of activated carbon which absorbs volatile products resulting from degassing of the beverage ingredient and prevent variations in the original shape of the pack (page 1 lines 51-54), the carbon placed within the body of the capsule, such as between the beverage ingredient and top cover sheet (figures 1-3 items 6, 16 and 26). Thus, the reference teaches against removal of the activated carbon and such modification would render the product unsuitable for its intended purpose. 
Applicants arguments filed 3/11/2021 (pages 8-13) are also persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792